NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Introduction
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on December 28, 2020.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This Office action addresses U.S. Application No. 16/443,547, which is a reissue application of U.S. Application No. 13/783,001 (U.S. Patent No. 10,078,524 issued September 18, 2018). 
Claims 21-52 are pending.
Amendments
The amendment ----filed December 28, 2020 has been entered and considered.  Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.

The amendments to the claims do not comply with 37 CFR 1.173 (c) and 37 CFR 1.173 (g).  That is, the status identifiers for the new claims must be listed as "new."  Also, all amendments must be relative to patent claims.  
	
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which U.S. Patent No. 10,078,524 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
	Applicant has amended the claims to address the 35 U.S.C. 112, second paragraph rejection setforth in the Final Rejection. However, the amended claims are still rejected under 35 U.S.C. 112 for reasons described below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is: generating the encrypted message based in part on the ephemeral public key. The claims 21, 28, 35, 42, 49, and 56 recite wherein the encrypted message is generated by the device based in part on the ephemeral public key; however, the message was not previously generated.  
Claims 22-27, 29-34, 36-41, 43-48, 50-55, and 57-62 are rejected as being dependent upon claims 21, 28, 35, 42, 49, and 56.

Claims 21-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 21, 28, 35, 42, 49, and 56 recite “wherein the authentication allows the configuring device to configure the device to access the network.”  It is unclear how it allows the device to configure the device.
Claims 22-27, 29-34, 36-41, 43-48, 50-55, and 57-62 are rejected as being dependent upon claims 21, 28, 35, 42, 49, and 56.

Allowable Subject Matter
Claims 21-62 would be allowable if rewritten or amended to overcome all the rejection(s) and/or objection(s) set forth in this Office action.  Also, if the limitation “wherein the authentication allows the configuring device to configure the device to access the network” is   positively recited (e.g. configuring the device to access the network based on ….)

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALATEE WORJLOH whose telephone number is (571)272-6714.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JALATEE WORJLOH/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992